KRUEGER, Judge.
The conviction is for passing a forged instrument. The punishment assessed is confinement in the state penitentiary for a period of three years.
The record is before us without bills of exception or a statement of facts. The indictment and all other matters of procedure appear to be in regular form.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminál Appeals and approved by the Court.